Citation Nr: 1427618	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 2011, for the grant of a 30 percent rating for a shell fragment wound of the left foot.

2.  Entitlement to an effective date earlier than January 14, 2011, for the assignment of a separate rating for neuropathy as a manifestation of the service-connected shell fragment wound of the left foot.

3.  Entitlement to an effective date earlier than January 14, 2011, for the assignment of a separate rating for a scar as a manifestation of the service-connected shell fragment wound of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1952.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


REMAND

The Board finds that further development is required before the earlier effective date claims on appeal are adjudicated. 

Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

It reasonably follows that to fairly consider the Veteran's claims, the Board must have available for its review the pertinent medical records for the one-year period preceding the date of receipt of the claim for increased compensation.  The claim in this case was received on January 14, 2011; therefore, the Board must be able to review the relevant medical evidence between January 14, 2010, and January 14, 2011.  A review of the claims file reveals that VA outpatient records from the Richmond VA Medical Center (VAMC) dated between March 1995 and August 2008 are within the paper claims file, and records from the same facility dated from May 2012 to November 2013 are within the electronic claims file.  There are no records between January 14, 2010, and January 14, 2011, available for the Board's review.  On remand, the originating agency must associate these pertinent medical records with the claims file.  38 C.F.R. § 3.159(c) (2) (2013).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  Obtain relevant VA treatment records related to treatment of the Veteran's left foot shell fragment wound, left foot neuropathy and left foot scar dated from January 14, 2010, to January 14, 2011, from the Richmond VAMC and any other VA healthcare facility from which the Veteran has received treatment during that period of time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the earlier effective date claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


